EXHIBIT 1 AMENDED AND RESTATED RIGHTS AGREEMENT dated as of January 4, 2008 between HAWK CORPORATION and NATIONAL CITY BANK, as Rights Agent Defined Term Cross Reference Sheet Acquiring Person Section 1(a) Act Section 1(b) Adjustment Shares Section 11(a)(ii) Adjusted Number of Shares Section 11(a)(iii) Adjusted Purchase Price Section 11(a)(iii) Affiliate Section 1(c) Agreement Preface Associate Section 1(c) Beneficial Owner Section 1(d) beneficially own Section 1(d) Business Day Section 1(e) capital stock equivalent Section 11(a)(iii) close of business Section 1(f) Class A Common Shares Section 1(g) Class B Common Shares Section 1(h) Common Shares Section 1(i) Company Preface current per share market price Section 11(d)(ii) Distribution Date Section 1(j) Effective Date Preface equivalent preferred shares Section 11(b) Exchange Act Section 1(k) Exchange Ratio Section 24(a) Exempt Event Section 1(l) Exempt Person Section 1(m) Final Expiration Date Section 1(n) Interested Stockholder Section 1(o) NASDAQ Section 1(p) Original Agreement Preface Original Rights Agent Preface Permitted Offer Section 1(q) Person Section 1(r) Preferred Shares Section 1(s) Principal Party Section 13(b) Proration Factor Section 11(a)(iii) Purchase Price Section 1(t) Redemption Date Section 1(u) Redemption Price Section 23(a)(i) Right Preface Rights Certificate Section 3(a) Rights Agent Preface Rights Agreement Section 3(c) Section 11(a)(ii) Event Section 1(v) Section 13 Event Section 1(w Security Section 11(d)(i) Shares Acquisition Date Section 1(x) Subsidiary Section 1(y) Summary of Rights Section 3(b) then outstanding Section 1(d)(iii) TIDE Committee Section 7(g) Trading Day Section 11(d)(i) Triggering Event Section 1(z) voting securities Section 13(a) AMENDED AND RESTATED RIGHTS AGREEMENT THIS AMENDED AND RESTATED RIGHTS AGREEMENT, dated as of January 4, 2008 (the “Agreement”), is made and entered into between HAWK CORPORATION, a Delaware corporation (the “Company”), and NATIONAL CITY BANK, as Rights Agent (the “RightsAgent”). WHEREAS, on November 13, 1997, the Board of Directors of the Company (i)authorized and declared a dividend of one preferred share purchase right (a “Right”) for each Common Share (as hereinafter defined) of the Company outstanding at the close of business on January 16, 1998 (the “EffectiveDate”), each Right representing the right to purchase one one-thousandth of a share of Series E Preferred Stock, par value $0.01 par value, of the Company, having the rights, powers and preferences set forth in the form of Certificate of Designation attached hereto as ExhibitA, upon the terms and subject to the conditions set forth in that certain Rights Agreement between the Company and Continental Stock Transfer and Trust Company (the “OriginalRightsAgent”) dated as of January16, 1998 (the “OriginalAgreement”), and (ii)authorized and directed the issuance of one Right with respect to each Common Share that shall become outstanding between the Effective Date and the Distribution Date (as such terms are hereinafter defined) and, subject to the provisions of Section 22 of this Agreement, with respect to Common Shares that shall become outstanding after the Distribution Date and prior to the earlier of the Redemption Date and the Final Expiration Date; WHEREAS, the Rights Agent succeeded the Original Rights Agent as rights agent under the Original Agreement on December 13, 2000; and WHEREAS, on December 13, 2007, the Board of Directors of the Company reviewed the Original Agreement and certain other materials relating to stockholder rights plans and, in accordance with Section 27(b) of the Original Agreement, a majority of the Disinterested Directors (as defined in the Original Agreement) authorized the Company to amend and restate the Original Agreement as set forth herein; NOW, THEREFORE, in consideration of the premises and the mutual agreements herein set forth, the parties hereto hereby agree as follows: Section 1.
